 

Exhibit 10.1

 

SCYNEXIS, INC.

STOCK OPTION PLAN,

AS AMENDED AND RESTATED

RE-ADOPTED BY THE BOARD OF DIRECTORS: June 18, 2014

APPROVED BY THE STOCKHOLDERS: September 11, 2014

ADJSTED FOR REVERSE STOCK SPLIT: July 17, 2020

 

1.

Purpose. The SCYNEXIS, Inc. Stock Option Plan, as amended and restated (the
“Plan”) is established to create an additional incentive for key employees,
directors and consultants or advisors of SCYNEXIS, Inc. and any successor
corporations thereto (collectively referred to as the “Company”), and any
present or future parent and/or subsidiary corporations of such corporation (all
of whom along with the Company being individually referred to as a
“Participating Company” and collectively referred to as the “Participating
Company Group”), to promote the financial success and progress of the
Participating Company Group. For purposes of the Plan, a parent corporation and
a subsidiary corporation shall be as defined in Sections 424(e) and 424(f) of
the Internal Revenue Code of 1986, as amended (the “Code”).

 

2.

Administration. The Plan shall be administered by the Board of Directors of the
Company (the “Board”) and/or by a duly appointed committee of the Board having
such powers as shall be specified by the Board. Any subsequent references herein
to the Board shall also mean the committee if such committee has been appointed
and, unless the powers of the committee have been specifically limited, the
committee shall have all of the powers of the Board granted herein, other than
power to terminate or amend the Plan as provided in Paragraph 12 hereof, subject
to the terms of the Plan and any applicable limitations imposed by law. All
questions of interpretation of the Plan or of any option granted under the Plan
(an “Option”) shall be determined by the Board, and such determinations shall be
final and binding upon all persons having an interest in the Plan and/or any
Option. Options may be either incentive stock options as defined in Section 422
of the Code (“Incentive Stock Options”) or nonqualified stock options. Any
officer of a Participating Company shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Company herein, provided the
officer has apparent authority with respect to such matter, right, obligation,
or election.

 

3.

Eligibility. The Options may be granted only to employees (including officers)
and directors of the Participating Company Group or to individuals who are
rendering services as consultants, advisors or other independent contractors to
the Participating Company Group. The Board, in its sole discretion, shall
determine which persons shall be granted Options (an “Optionee”). A director of
the Company shall be eligible to be granted only a nonqualified stock option
unless the director is also an employee of the Company. An individual who is
rendering services as a consultant, advisor, or other independent contractor
shall be eligible to be granted only a nonqualified stock option. An Optionee
may, if otherwise eligible, be granted additional Options.

 

4.

Shares Subject to Option. Options shall be options for the purchase of the
authorized but unissued common stock of the Company (the “Stock”), subject to
adjustment as provided in Paragraph 10 below. The maximum number of shares of
Stock which may be issued under the Plan shall be 24,992 shares. As of the
Re-adoption Date, there were 7,443 shares subject to outstanding Options. Since
October 22, 2009, which is the date on which our 2009 Stock Option Plan was
adopted by the Board, no new Options may be granted under the Plan. In the event
that any outstanding Option for any reason expires or is terminated or cancelled
and/or shares of Stock subject to repurchase are repurchased by the Company, the
shares allocable to the unexercised portion of such Option, or such repurchased
shares, may again be subject to an Option grant. It is intended that the Plan
shall constitute a written compensatory benefit plan within the meaning of Rule
701 promulgated under the Securities Act of 1933, as amended (“Rule 701”), and
that the Plan shall otherwise be administered in compliance with the
requirements of Rule 701. To ensure such compliance, the Board shall maintain a
record of shares subject to outstanding Options under the Plan and the exercise
price of such Options, plus a record of all shares of Common Stock issued upon
the exercise of such Options and the exercise price of such Options.

 

5.

Time for Granting Options. All Options shall be granted, if at all, within ten
(10) years from the earlier of the date the Plan is adopted by the Board or the
date the Plan is duly approved by the shareholders of the Company.

 



 

--------------------------------------------------------------------------------

 

6.

Terms, Conditions and Form of Options. Subject to the provisions of the Plan,
the Board shall determine for each Option (which need not be identical) the
number of shares of Stock for which the Option is granted, whether the Option is
to be treated as an Incentive Stock Option or as a nonqualified stock option and
all other terms and conditions of the Option not inconsistent with the Plan.
Options granted pursuant to the Plan shall comply with and be subject to the
following terms and conditions:

 

 

(a)

Option Price. The option price for each Option shall be established in the sole
discretion of the Board; provided, however, that (i) the option price per share
for an Incentive Stock Option shall be not less than the fair market value of a
share of Stock on the date of the granting of the Incentive Stock Option and
(ii) the option price per share of an Incentive Stock Option granted to an
Optionee who at the time the Incentive Stock Option is granted owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of a Participating Company within the meaning of Section
422(b)(6) of the Code (a “Ten Percent Owner Optionee”) shall be not less than
one hundred ten percent (110%) of the fair market value of a share of Stock on
the date the Option is granted. For this purpose, “fair market value” means the
value assigned to the stock for a given day by the Board, as determined pursuant
to a reasonable method established by the Board that is consistent with the
requirements of Sections 422 and 424 of the Code and the regulations thereunder
(which method may be changed from time to time). Notwithstanding the foregoing,
an Option (whether an Incentive Stock Option or a nonqualified stock option) may
be granted by the Board in its discretion with an exercise price lower than the
minimum exercise price set forth above if such Option is granted pursuant to an
assumption or substitution for another option in a manner qualifying with the
provisions of Section 424(a) of the Code. Nothing hereinabove shall require that
any such assumption or modification will result in the Option having the same
characteristics, attributes or tax treatment as the Option for which it is
substituted.

 

 

(b)

Exercise Period of Options. The Board shall have the power to set the time or
times within which each Option shall be exercisable or the event or events upon
the occurrence of which all or a portion of each Option shall be exercisable and
the term of each Option; provided, however, that (i) no Incentive Stock Option
shall be exercisable after the expiration of ten (10) years after the date such
Incentive Stock Option is granted, (ii) no Incentive Stock Option granted to a
Ten Percent Owner Optionee shall be exercisable after the expiration of five (5)
years after the date such Incentive Stock Option is granted and (iii) no
Incentive Stock Option shall be exercisable after the date the Optionee’s
employment with the Participating Company Group is terminated for cause (as
determined in the sole discretion of the Board); and provided, further, that
unless otherwise provided by the Board or set forth in an award agreement or
amendment thereto, an Option shall terminate and cease to be exercisable no
later than three (3) months after the date on which the Optionee terminates
employment with the Participating Company Group, unless the Optionee’s
employment with the Participating Company Group shall have terminated as a
result of the Optionee’s death or disability (within the meaning of Section
22(e)(3) of the Code), in which event the Option shall terminate and cease to be
exercisable no later than twelve (12) months from the date on which the
Optionee’s employment terminated. For this purpose, an Optionee’s employment
shall be deemed to have terminated on account of death if the Optionee dies
within three (3) months following the Optionee’s termination of employment.

 

 

(c)

Payment of Option Price. Payment of the option price for the number of shares of
Stock being purchased pursuant to any Option shall be made in cash, by check,
cash equivalent or in any other form as may be permitted by the Board in its
discretion.

 

 

(d)

$100,000 Limitation. The aggregate fair market value, determined as of the date
on which an Incentive Stock Option is granted, of the shares of Stock with
respect to which incentive stock options (determined without regard to this
subparagraph) are first exercisable during any calendar year (under this Plan or
under any other plan of the Participating Company Group) by any Optionee shall
not exceed $100,000. If such limitation would be exceeded with respect to an
Optionee for a calendar year, the Incentive Stock Option shall be deemed a
nonqualified stock option to the extent of such excess.

 

 

7.

Standard Form of Stock Option Agreement. All Options shall be evidenced by a
written award agreement substantially in the form of the nonqualified stock
option agreement attached hereto as Exhibit A or the incentive stock option
award agreement attached hereto as Exhibit B, as applicable, both of which are
incorporated herein by reference (the “Standard Option Agreements”) or such
other form as shall be approved by the Board consistent with the terms of this
Plan.

 



 

--------------------------------------------------------------------------------

 

8.

Transfer of Control. Upon a merger, consolidation, corporate reorganization, or
any transaction in which all or substantially all of the assets or stock of the
Company are sold, leased, transferred or otherwise disposed of (other than a
mere reincorporation transaction or one in which the holders of capital stock of
the Company immediately prior to such merger or consolidations continue to hold
at least a majority of the voting power of the surviving corporation) (a
“Transfer of Control”), then any unexercisable portion of an outstanding Option
shall become immediately exercisable as of a date prior to the Transfer of
Control, which date shall be determined by the Board. Notwithstanding the
foregoing, an outstanding Option shall not so accelerate if and to the extent:
(i) such Option is, in connection with a Transfer of Control, either to be
assumed by the successor corporation (or parent thereof) or to be replaced with
a comparable option to purchase shares of the capital stock of the successor
corporation (or parent thereof); (ii) such Option is to be replaced with a cash
incentive program of the successor corporation which preserves the spread
existing on the unvested Option at the time of such Transfer of Control and
provides for subsequent payout in accordance with the same vesting schedule
applicable to such Option; or (iii) the acceleration of such Option is subject
to other limitations imposed by the Board at the time of the grant of the
Option. The determination of option comparability under clause (i) above shall
be made by the Board, and its determination shall be final, binding and
conclusive. The exercise of any Option that was permissible solely by reason of
this Paragraph 8 shall be conditioned upon the consummation of the Transfer of
Control. The Board may further elect, in its sole discretion to provide that any
Options which became exercisable solely by reason of this Paragraph 8 and which
are not exercised as of the date of the Transfer of Control shall terminate
effective as of the date of the Transfer of Control.

 

9.

Authority to Vary Terms. The Board shall have the authority from time to time to
vary the terms of the Standard Option Agreements either in connection with the
grant of an individual Option or in connection with the authorization of a new
standard form or forms; provided, however, that the terms and conditions of such
revised or amended standard form or forms of stock option agreement shall be in
accordance with the terms of the Plan. Such authority shall include, but not by
way of limitation, the authority to grant Options which are not immediately
exercisable.

 

10.

Effect of Change in Stock Subject to Plan. The Board shall make appropriate
adjustments in the number and class of shares of Stock subject to the Plan and
to any outstanding Options and in the option price of any outstanding Options in
the event of a stock dividend, stock split, reverse stock split, combination,
reclassification or like change in the capital structure of the Company.

 

11.

Options Non-Transferable. During the lifetime of the Optionee, the Option shall
be exercisable only by the Optionee. No Option shall be assignable or
transferable by the Optionee, except by will or by the laws of descent and
distribution.

 

12.

Termination or Amendment of Plan. The Board may terminate or amend the Plan at
any time; provided, however, that without the approval of the Company’s
shareholders, there shall be (a) no increase in the total number of shares of
Stock covered by the Plan (except by operation of the provisions of Paragraph 10
above), (b) no change in the class of persons eligible to receive Incentive
Stock Options, and (c) no extension of the period during which Incentive Stock
Options may be granted beyond the date which is ten (10) years following the
date the Plan is adopted by the Company or the date the Plan is approved by the
shareholders of the Company. In any event, no amendment may adversely affect any
then outstanding Option or any unexercised portion thereof, without the consent
of the Optionee, unless such amendment is required to enable an Option
designated as an Incentive Stock Option to qualify as an Incentive Stock Option.

 

13.

Miscellaneous

 

 

(a)

Nothing in this Plan or any Option granted hereunder shall confer upon any
Optionee any right to continue in the employ of the Participating Company Group,
or to serve as a director thereof, or interfere in any way with the right of a
Participating Company to terminate his or her employment at any time. Unless
specifically provided otherwise, no grant of an Option shall be deemed salary or
compensation for the purpose of computing benefits under any employee benefit
plan or other arrangement of a Participating Company for the benefit of its
employees unless the Participating Company shall determine otherwise. No
Optionee shall have any claim to an Option until it is actually granted under
the Plan. To the extent that any person acquires a right to receive payments
from the Company under the Plan, such right shall, except as otherwise provided
by the Board, be no greater than the right of an unsecured general creditor of
the Company. All payments to be made hereunder shall be paid from the general
funds of the Company, and no special or separate fund shall be established and
no segregation of assets shall be made to assure payment of such amounts, except
as otherwise provided by the Committee.

 



 

--------------------------------------------------------------------------------

 

 

(b)

The Plan and the grant of Options hereunder shall be subject to all applicable
federal and state laws, rules, and regulations and to such approvals by any
United States government or regulatory agency as may be required.

 

 

(c)

The terms of the Plan shall be binding upon the Company, and its successors and
assigns.

 

 

(d)

This Plan and all actions taken hereunder shall be governed by the laws of the
State of Delaware.

 

 

(e)

With respect to any payments not yet made to an Optionee by the Company, nothing
contained herein shall give any such Optionee any rights that are greater than
those of a general creditor of the Company.

 

 

(f)

If any provision of this Plan or a Standard Option Agreement is or becomes or is
deemed invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or any Standard Option Agreement under any law deemed
applicable by the Board, such provision shall be construed or deemed amended to
conform to applicable laws or if it cannot be construed or deemed amended
without, in the determination of the Board, materially altering the intent of
the Plan or the Standard Option Agreement, it shall be stricken and the
remainder of the Plan or the Standard Option Agreement shall remain in full
force and effect.

 

 